— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered February 21, 1989, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court sufficiently instructed the jury that the defense of justification applied fully to his "risk-creating conduct, even though it had unintended consequences” (People v Magliato, 68 NY2d 24, 28). After discussing the elements of the crimes charged, the court explained that:
"If you find that someone was killed here, it doesn’t matter whether that person was the person intended to be shot or whether that person was also an innocent bystander * * *
"In other words, if I aim at you and I shoot at you or if I think you are shooting at me and I shoot back at you and someone else got shot, that still doesn’t affect the issue of self defense. If self defense is right in the first place, it’s right, no matter who gets shot”.
We have examined the defendant’s remaining contentions and find them to either be unpreserved for appellate review or without merit. Sullivan, J. P., Lawrence, O’Brien and Ritter, JJ., concur.